Detailed Action
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 – 16) in the reply filed on 5 August 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 11 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in view of Schultz (U.S. Patent Publication No. 2003/0219328 A1 hereinafter Schultz).

Regarding Claim 11, Depietro teaches a mixer rotor pin (figures 3 & 5: bolt assembly 100, mixer rotor is considered intended use) for creating shear forces in gypsum slurry (intended use: for creating shear forces in gypsum slurry), comprising: a body with a transverse bore (figures 3 & 5: bolt assembly 100 has a transverse opening 122); said transverse bore dimensioned for slidably engaging a rod (figures 3 & 5: transverse opening 122 engages removable pin 130); and 5a threaded nipple attached to the bottom of said body (figures 3 & 5: bolt assembly 100 has a threaded portion 112 at the bottom of the body); wherein said body has a body diameter (figures 3 & 5: bolt assembly 100 has a body diameter).
Depietro is silent on said threaded nipple has a nipple diameter less than that of said body diameter.
Schultz teaches said threaded nipple has a nipple diameter less than that of said body diameter (figure 2: threaded portion 38 has a smaller diameter than the rest of fastener 20).
Depietro and Schultz are analogous in the field of threaded fasteners for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the threaded nipple’s diameter of Depietro with the threaded portion’s diameter less than the fastener body’s diameter of Schulz in order to avoid interference between the thread and the hole into which the fastener is to be installed (Schultz [0004]).

Regarding Claim 12, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said body is cylindrical (figures 3 & 5: bolt assembly 100’s body is cylindrical).  

Regarding Claim 13, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11.
Depietro is silent on said transverse bore is placed at a height measured from a bottom end that is 3/4 of said height of said body, and said transverse bore having a bore diameter 5/16 of said body diameter. 
Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said transverse bore is placed at a height measured from a bottom end that is 3/4 of said height of said body, and said transverse bore having a bore diameter 5/16 of said body diameter in order to standardize transverse bore diameters and heights across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, modified Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11.
Modified Depietro is silent on said nipple diameter is 2/3 that of said body diameter.  
Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said threaded nipple and threaded screw hole of Depietro in view of Schultz to have a nipple diameter 2/3 that of said body diameter in order to standardize threaded nipple diameters across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1 – 4, 6 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro).

Regarding Claim 1, Liem teaches an apparatus for inserting and removing a mixer rotor pin (figure 1: all of figure 1 is read as apparatus & for inserting and removing a mixer rotor is considered intended use), comprising: and 5a mixer rotor pin insertion and removal tool having a tool body (figure 1: anchor 2 is considered a reading on tool & mixer rotor is considered intended use), said tool body having a tool body bore shaped to compatibly engage said at least one rotor pin body (figure 1: engaging slots 16 of anchor 2 will engage a transverse pin 14), a bottom of the body having a slot for selectively engaging said rod upon insertion of said rod into said transverse bore (figure 1: engaging slots 16 will engage a transverse rod); said rotor pin body having a top end and an opposing bottom end (figure 1: setting tool 4 has a top end, shank 12, and an opposing bottom end, driving socket 22).
Liem is silent on at least one rotor pin having a body and a transverse bore, a rod dimensioned for slidably engaging said transverse bore; and a removal tool with an opposite top of the body having a non-circular socket for accommodating a driver tool; wherein said top end of said rotor pin body is positioned within said tool body bore when said rod is engaged with said transverse bore.
Depietro teaches at least one rotor pin having a body (figures 3 & 5: bolt assembly 100 has its own body) and a transverse bore (figures 5 & 6: transverse opening 122); a rod dimensioned for slidably engaging said transverse bore (figure 5: removable pin 130); wherein said top end of said rotor pin body is positioned within said tool body bore (Liem is relied upon for teaching shank 12 positioned within anchor 2’s bore) when said rod is engaged with said transverse bore (Depietro figures 3 & 5: removable pin 130 can engage with transverse opening 122).
’s shank and transverse pin of Liem figure 1 with the bolt assembly shape including transverse opening and removable pin of Depietro figure 5 in order to utilize a plurality of pins/bolt assemblies that are detachable and securable for various anchoring purposes. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the threaded portion of the anchor of Liem figure 1 with the driving head of the setting tool of Liem figure 1 in order to design a tool with more functional range of use, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 2, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches each said at least one rotor pin has a cylindrical body (figures 3 & 5: bolt assembly 100 has a cylindrical body, rotor is considered intended use), said body having a body diameter and said transverse bore having a bore diameter (figures 3 & 5: bolt assembly 100 and transverse opening 122 are cylindrical in shape and both have diameters).
Liem is silent on the transverse bore diameter to be 5/16 of said body diameter.
Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify the transverse bore diameter to be 5/16 of said body diameter in order to standardize bore diameters across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 3, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1.
Liem is silent on wherein each said at least one rotor pin is chrome-plated on said body and said transverse bore is unplated.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the each said rotor pin to be chrome-plated on said body and said transverse bore is unplated in order to withstand wear during mixing operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 4, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1.
Liem is silent on wherein said transverse bore is placed at a height measured from a bottom end that is ¾ of said height of said body. 
Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said transverse bore is placed at a height measured from a bottom end that is ¾ of said height of said body in order to standardize transverse bore height across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches said rod, upon insertion into said 

Regarding Claim 7, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches each said at least one rotor pin has a threaded nipple attached to the bottom of said body (figures 3 & 5: bolt assembly 100 has a threaded portion 112 at the bottom of the body).  

Regarding Claim 10, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein modified Liem further teaches the said mixer rotor pin insertion and removal tool has a hexagonal socket for accommodating a hex wrench driver tool (figure 1: anchor 2’s threaded section modified with the driving head of setting tool 4 creates a tool with a hexagonal socket [page 3 line 23] for a hexagonal drive head & mixer rotor is considered intended use).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in view of Takahashi (U.S. Patent Publication No. 2016/0308409 A1 hereinafter Takahashi).

Regarding Claim 14, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said transverse bore has a pair of opposing openings (figure 5: transverse opening 122 has a pair of opposing openings).
Depietro is silent on each said opening has a chamfered edge.
Takahashi teaches each said opening has a chamfered edge (figure 5: chamfered corner 11b).  
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in view of Bryan et al. (U.S. Patent Publication No. 2014/0341649 A1 hereinafter Bryan).

Regarding Claim 16, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11.
Depietro is silent on wherein said threaded nipple has a chamfered bottom edge.
Bryan teaches said threaded nipple has a chamfered bottom edge (figure 5: chamfered end 21).  
Depietro and Bryan are analogous in the field of construction and the function of anchoring weight material. It would have been obvious to one skilled in the art before the effective filing date to modify the end of the threaded portion of Depietro with the chamfered bottom edge of the bolt of Bryan in order to make the connection with the threaded receiving end easier (Bryan [0057]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in further view of Takahashi (U.S. Patent Publication No. 2016/0308409 A1 hereinafter Takahashi).

Regarding Claim 5, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches said transverse bore has a pair of opposing openings (figure 5: transverse opening 122 has a pair of opposing openings).
Modified Liem is silent on each said opening has a chamfered edge. 
Takahashi teaches each said opening has a chamfered edge (figure 5: chamfered corner 11b).
Liem and Takahashi are analogous in the field of pin holding / connecting technology. It would have been obvious to one skilled in the art before the effective filing date to modify the pair of opposing openings of the transverse opening of Liem in view of Depietro with the chamfered corners of the pin – receiving holes of Takahashi in order to facilitate and reduce damage during the insertion of the positioning pins (Takahashi [0047]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in further view of Schultz (U.S. Patent Publication No. 2003/0219328 A1 hereinafter Schultz).

Regarding Claim 8, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 7, wherein Depietro further teaches said body has a body diameter (figures 3 & 5: bolt assembly 100 has a body diameter). 
Liem is silent on said threaded nipple has a nipple diameter 2/3 that of said body diameter.  
Schultz teaches said threaded nipple has a nipple diameter less than that of said body diameter (figure 2: threaded portion 38 has a smaller diameter than the rest of fastener 20).
It would have been obvious to one skilled in the art before the effective filing date to modify the threaded nipple’s diameter of Depietro with the threaded portion’s diameter less than the fastener body’s diameter of Schulz in order to avoid interference between the thread and the hole into which the fastener is to be installed (Schultz [0004]). Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said threaded nipple and threaded screw hole to have a nipple diameter 2/3 that of said body diameter in order to standardize threaded nipple diameters across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in further view of Bryan et al. (U.S. Patent Publication No. 2014/0341649 A1 hereinafter Bryan).

Regarding Claim 9, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 7, wherein Depietro teaches said threaded nipple (figure 5: threaded portion 112).
Modified Liem is silent on said threaded nipple has a chamfered bottom edge.  
Bryan teaches said threaded nipple has a chamfered bottom edge (figure 5: chamfered end 21).  
Liem and Bryan are analogous in the field of construction and the function of anchoring weight material. It would have been obvious to one skilled in the art before the effective filing date to modify .

Response to Arguments
Per applicant’s amendment to the specification, filed 3 November 2021, regarding the typographical error of the prior art U.S. Patent No. on page 1, the objection is withdrawn. 
Per applicant’s amendments to the drawings, filed 3 November 2021, regarding the lack of clarity of the figure labels, the objection is withdrawn.

Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive. 
Applicant argues against the validity of the teaching of Depietro as Depietro teaches a threaded portion with a larger diameter than the fastener body’s diameter. This point is moot as new art, Schultz, is brought in to teach on a threaded portion with a smaller diameter than the fastener body.
Applicant argues against the validity of modifying the threaded diameter size of Depietro and not modifying the mating screw hole size of Depietro as that would render the bolt assembly functionless with a mismatched male and female part sizes. This argument is not persuasive as one with ordinary skill in the art would modify both threaded diameter and threaded hole size together. 
Applicant argues against the modification of switching the threaded portion of anchor 2 of Liem with the driving head of the setting tool of Liem as Liem teaches away from this (Liem page 4 Lines 1 – 11). This argument is not persuasive as this cited teaching simply regards using adhesive with the anchor to further solidify the anchor’s attachment to the wall. This teaching does not preclude the female part being the business end of the tool and the male part being part of the threaded anchor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774